Citation Nr: 0432697	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  96-47 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The Board has remanded the appeal in March 2000 and June 
2003.  


FINDING OF FACT

The veteran does not have hepatitis C that is related to 
active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The Court's decision in Pelegrini II v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the veteran's claim was initially adjudicated 
in an action in August 1996, prior to the enactment of the 
VCAA.  The veteran was not notified of the VCAA until he was 
provided an official letter, dated in November 2001.  A 
subsequent supplemental statement of the case, issued in May 
2004, advised the veteran regarding the VA regulations 
implementing the VCAA.  

In Pelegrini II the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The November 2001 notice to the veteran, in conjunction with 
the original statement of the case in October 1996 and 
supplemental statements of the case in October 1997, November 
1998, April 2002, and May 2004, advise the veteran of what 
information and evidence was needed to substantiate his 
claim.  He was advised of the need to submit any evidence in 
his possession that pertains to the claim specifically at 
page 3 of the November 14, 2001, letter when he was advised 
to send information describing the additional evidence "or 
the evidence itself...."  The statement of the case and 
supplemental statements of the case informed the veteran of 
the elements needed for a successful claim, and specifically 
told him what evidence was missing in his case.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He has been given ample time to 
respond to the statement of the case and supplemental 
statements of the case, as well as the November 2001 letter.  
For these reasons, to decide the appeal now would not be 
prejudicial error to the claimant.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter which, under 38 
U.S.C.A. § 511(e) are subject to decision by the Secretary, 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the claimant covering all 
content requirements prior to the initial adjudication is 
harmless error.  

With respect to the VA's duty to assist, both private and VA 
treatment records have been obtained and the veteran has been 
afforded three separate hearings.  The veteran has also been 
afforded multiple VA examinations, Social Security records 
have been obtained, and a medical opinion has also been 
obtained.  

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If a veteran was exposed to a herbicide agent during active 
service, certain disabilities shall be service connected, if 
the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e) (2004). no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
 Hepatitis C is not one of the 
disabilities for which presumptive service connection may be 
granted based upon exposure to a herbicide agent.  Id.  

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which a veteran shall be presumed 
to have been exposed to a herbicide agent should be the last 
date on which he served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters off shore and service in other locations if the 
conditions of service involve duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The appellant is not precluded from establishing a 
relationship between hepatitis C and his active service, 
including any exposure to Agent Orange during his active 
service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

It is neither asserted nor shown that the veteran's hepatitis 
C was initially manifested during his active service.  A 
review of service medical records reflects that there is no 
complaint, finding, or treatment for hepatitis C during his 
active service.  Rather, the record indicates that the 
veteran has reported that he was first treated for hepatitis 
C in February 1994, and medical records reflect that 
hepatitis C was first diagnosed by biopsy in 1994.  

The primary contention is that the veteran's hepatitis C 
occurred as a result of the veteran's exposure to Agent 
Orange during his active service.  The record reflects that 
the veteran did serve in Vietnam during his active service.  
Therefore, he is presumed to have been exposed to Agent 
Orange during his service in Vietnam.  In the alternative it 
is asserted that the veteran has developed hepatitis C as a 
result of exposure during sexual activity while in Vietnam.  

Agent Orange
 
In treatment records, dated in September 1996 and March 1997, 
and an August 1997 letter, a private physician, Dr. Baughan, 
indicated that it was as or more likely that the veteran's 
constellation of problems, including chronic hepatitis, were 
a result of the chronic effects of toxic exposure, such as to 
Agent Orange.  In the August 1997 letter the private 
physician indicated that he was a board-certified family 
physician and could not claim to have expertise related to 
the health effects of Agent Orange.  In the August 1997 
letter he indicated, inaccurately, that the health effects of 
Agent Orange exposure had not been officially recognized by 
the VA.  He indicated that the veteran's health problems 
defied neat categorization.  He indicated that a toxin was 
likely to affect multiple organ systems and could cause 
progressive deterioration.  He believed that the onset of the 
veteran's illness was compatible with this etiology.  He 
further indicated that he had been the veteran's physician 
since 1995, but does not indicate that he had access to the 
veteran's complete medical records.  

Dr. Baughan's treatment records and opinions will be afforded 
very small probative weight because they reflect the private 
physician's acknowledgement that he did not have expertise 
relating to the health effects of Agent Orange, including his 
lack of knowledge with respect to the VA's recognition of 
health effects of Agent Orange exposure, and because they are 
very general in nature in terms of the diagnosis and lumping 
all of the veteran's health ills, including hepatitis C, as 
being a result of exposure to Agent Orange.  Further, he did 
not have access to the veteran's complete medical record.

A January 2003 opinion from a VA physician, who is also an 
associate professor at a medical college reflects that the 
veteran's claims file had been reviewed.  The opinion 
indicates that any association with Agent Orange was unlikely 
based on the known information about the effects of the 
herbicide.  This opinion will be accorded large probative 
weight because it reflects that the offerer had access to the 
veteran's complete record and because it reflects that the 
offerer possessed knowledge regarding information about the 
effects of herbicides.  

The report of an October 2003 VA examination reflects that 
the examiner had access to and reviewed the veteran's claims 
file.  It indicates that it was the examiner's belief that 
Agent Orange had not been associated with the contraction of 
hepatitis C, indicating that the examiner did not believe 
that the veteran's hepatitis C was related to his exposure to 
Agent Orange.  This opinion will be accorded large probative 
weight because it reflects that the offerer had knowledge 
regarding Agent Orange, and because the offerer had access to 
and reviewed the veteran's complete claims file.  

On the basis of the above analysis there is evidence of large 
probative weight that indicates that the veteran's hepatitis 
C is not residual to his exposure to Agent Orange during his 
service in Vietnam.  There is evidence of very small 
probative weight that indicates that there is a relationship 
between his exposure to Agent Orange and his current 
hepatitis C.  Therefore, a preponderance of the evidence is 
against a finding that there is any relationship between the 
veteran's exposure to Agent Orange during his service in 
Vietnam and his subsequent development of hepatitis C.

The veteran is not qualified to offer medical diagnoses or 
medical etiologies because he is a lay person and does not 
have sufficient medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
statements and testimony that have been offered indicating a 
belief by the veteran that there is a relationship between 
his exposure to Agent Orange and his hepatitis C will not be 
accorded any probative weight.  The veteran has also 
submitted information relating to Agent Orange and the 
subsequent development of disabilities related thereto, but 
none of this information addresses whether there is a 
relationship between the veteran's exposure to Agent Orange 
and his subsequent development of hepatitis C.  

Sexually Transmitted
 
A July 1971 service medical record reflects that the veteran 
was seen with urethral discharge.  There were many white 
blood cells, but no bacteria.  An August 1971 service medical 
record reflects that the veteran was being treated for 
urinary tract infection.  He had a chancroid-appearing lesion 
at the base of his penis.  None of the service medical 
records associate any of these findings with sexual activity.  
The report of the veteran's December 1971 service separation 
examination reflects that his genitourinary system was 
normal.  

During a personal hearing, held in June 2002, the veteran 
testified that he had had unprotected sex while in Vietnam.  
However, during an October 2003 VA examination the veteran 
reported that he had not had any sexual contact while in 
Vietnam.  In light of the veteran's contradicting statements, 
the Board concludes that the veteran's best attempt to 
remember, at this time, whether he had sexual relations while 
in Vietnam, is not credible.  

The January 2003 VA physician's opinion indicates a belief 
that the veteran's hepatitis C could be secondary to sexual 
transmission while in Vietnam.  In this regard he indicates a 
belief that the veteran had syphilis while in Vietnam, and 
requested testing that would indicate, even at this date, if 
there was exposure for sexually transmitted disease.  The 
physician's opinion as to the possibility of current 
hepatitis C being related to sexually transmission while in 
Vietnam was based upon the type of hepatitis C the veteran 
has as well as the service medical records previously 
referred to.  

An October 2003 test report reflects that the test requested 
in the January 2003 opinion was nonreactive, indicating that 
the veteran had not had syphilis.  

An October 2003 VA report of medical examination reflects 
that by the veteran's report and by a review of the entire 
record the veteran had not been exposed to blood during his 
active service.  The report indicates that the veteran's 
hepatitis C could have been through blood exposure or through 
sexual contact.  

With respect to whether or not the veteran's hepatitis C is 
due to sexual contact during his active service, both the 
January 2003 and October 2003 medical report base such a 
relationship on the existence of sexual contact during the 
veteran's service in Vietnam.  As noted above, the Board has 
concluded that the veteran's testimony with respect to 
whether or not he had sexual relations while in Vietnam has 
been determined to be not credible.  While the October 2003 
test indicating that the veteran has never had syphilis does 
not reflect that the veteran never had sexual relations 
during Vietnam, it provides support for the conclusion that 
the chancroid on the veteran's penis while in Vietnam was not 
due to the sexually transmitted disease of syphilis.  

The Board concludes that the best evidence with respect to 
whether or not the veteran had sexual relations in Vietnam is 
his service medical records.  The service medical records 
note that he was treated for a genitourinary condition, but 
there is no reference in the service medical records that 
associates this with any type of sexual contact.  Therefore, 
the Board concludes that this is evidence that he did not 
have sexual contact while in Vietnam.  Accordingly, a 
preponderance of the evidence is against the conclusion that 
the veteran had sexual relations while in Vietnam.  

Since the January 2003 and October 2003 VA medical opinions 
indicate that the only possibility for the veteran's 
hepatitis C being related to his active service is due either 
to being residual of sexual relations during Vietnam or being 
residual to blood contact in Vietnam and a preponderance of 
the evidence is against a finding that the veteran had sexual 
relations in Vietnam or had any blood contact in Vietnam, the 
opinions do not provide any support for the conclusion that 
the veteran's currently manifested hepatitis C is related to 
his active service.  Rather, because the opinions indicate 
that this is the only possible means of a relationship 
between his current hepatitis C and his active service, and 
because this means is absent, these opinions support the 
conclusion that the veteran's currently manifested hepatitis 
C is not related to his active service, including his service 
in Vietnam.  

On the basis of the above analysis a preponderance of the 
evidence is against a finding that the veteran currently has 
hepatitis C that is residual to his active service, including 
any exposure to Agent Orange during his active service.  


ORDER

Service connection for hepatitis C is denied.  



________________________________     
_________________________________
J. E. DAY					C. P. RUSSELL
    Veterans Law Judge, 			      Veterans Law 
Judge, 
Board of Veterans' Appeals		  Board of Veterans' 
Appeals



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



